PER CURIAM.
In garnishment proceedings o.riginally brought in justice’s court a judgment was rendered against both the garnishee and the defendant. The latter appealed to the district court upon questions of law alone, and this judgment was reversed. The plaintiff appeals from the judgment thereupon entered. The clerk of the district court certifies up copies of a number of papers on file in his office, including a copy of the order of the district court reversing the judgment of the justice court, and ordering judgment for the defendant; and he also certifies a copy of the judgment thereafter entered. This is not in compliance with the rule as to the sufficiency of a return laid down in Pabst Brewing Co. v. Butchart, 68 Minn. 303, 71 N. W. 273. The presumption is that the judgment was warranted and was authorized. That it was not cannot be made to appear by a return to this court which does npt purport to contain a copy of the judgment roll filed in the clerk’s office and of all of the papers and files which should be made a part thereof.
For this reason the appeal is dismissed..